McCORMICK, Circuit Judge.
A careful inspection of the record in this case discovers no ground for reversing the judgment of the circuit court. The complainants sought no recovery against the corporation, The only allegation that affected the corporation in "any way was stricken out, on demurrer, by the court. The ruling of the court on that demurrer is not in conflict with the authorities cited by the,appellants. The vital issue, and the only substantial issue, in the case, was the equitable, ownership, as between the complainants and the respondents, first of the steamer Alto, and afterwards of the stock issued by the Alto Transportation Company. The respondents had already, and so long ago that they claimed that they were quieted by lapse of time, made their own adjustment of their business relations with the complainants in this matter. Their claim that the complainants were guilty of laches in prosecuting their complaint is not supported' by the proof, and the finding of the judge of the circuit court on the issue as to the ownership of the steamer and of the stock in the corporation is fully sustained by-the proof. The decree in other respects is supported by the agreement of the parties. We conclude as we began, that we see no reason to set aside the decree of the circuit court, and it is therefore affirmed.